                                               Case 2:20-cv-00858-RFB-BNW Document 79
                                                                                   77 Filed 08/10/21
                                                                                            08/09/21 Page 1 of 3
                                                                                                               4



                                           1   Jeffrey Willis (NV Bar #4797)
                                               Erica J. Stutman (NV Bar #10794)
                                           2   Hayley J. Cummings (NV Bar #14858)
                                               SNELL & WILMER L.L.P.
                                           3   3883 Howard Hughes Parkway, Suite 1100
                                               Las Vegas, NV 89169
                                           4   Telephone: (702) 784-5200
                                               Facsimile: (702) 784-5252
                                           5   E-Mail: jwillis@swlaw.com
                                                         estutman@swlaw.com
                                           6             hcummings@swlaw.com

                                           7   Attorneys for Defendants Wells Fargo Bank, N.A.,
                                               Katherine Darrall, and Jose Rico
                                           8

                                           9
                                                                      IN THE UNITED STATES DISTRICT COURT
                                          10                                      DISTRICT OF NEVADA
                                          11
Snell & Wilmer
             3883 Howard Hughes Parkway




                                          12   MAURICIO JASSO, individually and in his              Case No. 2:20-cv-00858-RFB-BNW
               Las Vegas, Nev ada 89169




                                               capacity as the Court-Appointed Receiver of
                      Suite 11 00
                      law offices




                                          13   JAMA INVESTMENT GROUP, INC.,
                         L.L.P.




                                               GUILLERMO SESMA, SYLVIA MARTINEZ                     STIPULATION AND ORDER FOR
                                          14   SALINAS, BELISARIO JASSO BALDINI,                     EXTENSION TO RESPOND TO
                                               JAVIER RAMIREZ LARES, ANTONIO                        PLAINTIFFS’ MOTION TO SEAL
                                          15   BACHALANI, RODRIGO FERNANDEZ,                       EXHIBIT TO PLAINTIFF’S FOURTH
                                               JUAN ROMERO, and BERNARDO                          MOTION TO COMPEL WELLS FARGO
                                          16   VILLACECIAS,                                            BANK, N.A. TO PRODUCE
                                                                                                  DOCUMENTS AND ADD CUSTODIANS
                                          17                     Plaintiffs,                                [ECF NO. 71]

                                          18          v.
                                                                                                              (FIRST REQUEST)
                                          19   WELLS FARGO BANK, N.A., KATHERINE
                                               DARRALL, and JOSE RICO,
                                          20
                                                                 Defendants.
                                          21

                                          22          Pursuant to Federal Rule of Civil Procedure 6(b)(1) and Local Rule IA 6-1, Plaintiffs

                                          23   Mauricio Jasso (“Jasso”), individually and in his capacity as the court-appointed receiver of JAMA

                                          24   Investment Group, Inc. (“JAMA”), Guillermo Sesma (“Sesma”), Sylvia Martinez Salinas

                                          25   (“Salinas”), Belisario Jasso Baldini (“Baldini”), Javier Ramirez Lares (“Lares”), Antonio Bachalani

                                          26   (“Bachalani”), Rodrigo Fernandez (“Fernandez”), Juan Romero (“Romero”), and Bernardo

                                          27   Villacecias (“Villacecias”) (collectively, “Plaintiffs”), and Defendants Wells Fargo Bank, N.A.

                                          28   (“Wells Fargo”), Katherine Darrall (“Darrall”), and Jose Rico (“Rico”) (collectively, “Defendants”
                                               Case 2:20-cv-00858-RFB-BNW Document 79
                                                                                   77 Filed 08/10/21
                                                                                            08/09/21 Page 2 of 3
                                                                                                               4



                                           1   and together with Plaintiffs, the “Parties”) by and through their undersigned counsel, for good cause

                                           2   shown, hereby stipulate and agree to extend Wells Fargo’s deadline to file its Response to Plaintiffs’

                                           3   Motion to Seal Exhibit to Plaintiffs’ Fourth Motion to Compel Wells Fargo Bank, N.A. to Produce

                                           4   Documents and Add Custodians [ECF No. 71] (the “Motion to Seal”) by two days, from

                                           5   Wednesday, August 11, 2021, to Friday, August 13, 2021 for the following reasons:

                                           6          1.      Plaintiffs filed the Motion to Seal on July 28, 2021 [ECF No. 71] in relation to their

                                           7   Fourth Motion to Compel Wells Fargo to Produce Documents and Add Custodians [ECF No. 70]

                                           8   (the “Motion to Compel”).

                                           9          2.      Wells Fargo’s Response to the Motion to Seal [ECF No. 71] is currently due on

                                          10   August 11, 2021.

                                          11          3.      A hearing on the Motion to Seal [ECF No. 71], as well as the related Motion to
Snell & Wilmer




                                          12   Compel [ECF No. 70], is currently set for September 21, 2021 before the Honorable Magistrate
             3883 Howard Hughes Parkway

               Las Vegas, Nevada 89169
                     law offices




                                          13   Judge Brenda Weksler, as stated in the Court’s July 29, 2021 Minute Order [ECF No. 74].
                      Suite 1100
                        L.L.P.




                                          14          4.      Wells Fargo asserts that there is good cause for two additional days to file its

                                          15   Response to allow for input from key individuals who have been or are currently out of the office.

                                          16          5.      Wells Fargo also requests this brief extension to analyze and respond to Plaintiffs’

                                          17   Motion to Seal to ensure that the issues raised in the Motion to Seal are sufficiently addressed. This

                                          18   additional basis also qualifies as good cause for this short extension.

                                          19          6.      No prejudice will result due to a 2-day extension, considering the hearing is not

                                          20   scheduled until September 21, 2021.

                                          21          This extension request is sought in good faith and is not made for the purpose of delay.

                                          22          THEREFORE, for good cause shown, the Parties respectfully request an extension for

                                          23   Wells Fargo its Response to the Motion to Seal [ECF No. 71] from August 11, 2021, to and

                                          24   including August 13, 2021.

                                          25   ///

                                          26   ///

                                          27   ///

                                          28

                                                                                               -2-
                                               Case 2:20-cv-00858-RFB-BNW Document 79
                                                                                   77 Filed 08/10/21
                                                                                            08/09/21 Page 3 of 3
                                                                                                               4



                                           1   DATED this 9th day of August, 2021.            DATED this 9th day of August, 2021.
                                           2   SNELL & WILMER L.L.P.                          CAPRIO LAW, P.A.
                                           3   s/Erica J. Stutman                             s/Courtney Caprio (with permission)
                                               Jeffrey Willis                                 Courtney Caprio (pro hac vice)
                                           4   Nevada Bar No. 4797                            Florida Bar No. 933961
                                               Erica J. Stutman                               40th NW 3rd Street, Suite 200
                                           5   Nevada Bar No. 10794                           Miami, Florida 33128
                                               3883 Howard Hughes Parkway, Suite 1100
                                           6   Las Vegas, Nevada 89169                        PARSONS BEHLE & LATIMER
                                           7   Attorneys for Wells Fargo Bank, N.A.,          Rew R. Goodenow
                                               Katherine Darrall, and Jose Rico               Nevada Bar No. 3722
                                           8                                                  Zachary S. Shea,
                                                                                              Nevada Bar No 15039
                                           9                                                  50 West Liberty Street, Suite 750
                                                                                              Reno, Nevada 89501
                                          10
                                                                                              AXS LAW GROUP, PLLC
                                          11
                                                                                              Andrew E. Beaulieu
Snell & Wilmer




                                          12                                                  Florida Bar No. 115097
             3883 Howard Hughes Parkway

               Las Vegas, Nevada 89169




                                                                                              Jeffrey W. Gutchess
                     law offices




                                          13                                                  Florida Bar No. 702641
                      Suite 1100
                        L.L.P.




                                                                                              2121 NW 2nd Avenue, Suite 201
                                          14                                                  Miami, Florida 33127
                                          15                                                  Attorneys for Plaintiffs
                                          16

                                          17

                                          18

                                          19

                                          20   IT IS SO ORDERED.

                                          21
                                                                                       UNITED STATES MAGISTRATE JUDGE
                                          22                                                   August 10, 2021
                                                                                       DATED:
                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                                                                        -3-
